Exhibit 23.1 RELIABILITY INCORPORATED CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Form S-8 Nos. 333-26659 and 33-60696) pertaining to the Reliability Incorporated 1997 Stock Option Plan and the Reliability Incorporated Employee Stock Savings Plan and Trust, respectively, of our report dated March 3, 2011, with respect to thefinancial statements of Reliability Incorporated included in the Annual Report (Form 10-K) for the year ended December31, 2010. /s/ Ramirez Jimenez International CPA’s Irvine, California March 7, 2011
